--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.9
 
EIP SHARE UNIT AWARD AGREEMENT


Platinum Underwriters Holdings, Ltd.
Amended and Restated Executive Incentive Plan
 
 


This EIP SHARE UNIT AWARD AGREEMENT (this “Award Agreement”) made as of this
_____ day of _______________, 20___, between Platinum Underwriters Holdings,
Ltd., a Bermuda company (the “Company”), and ____________________ (the
“Participant”), is made pursuant to the terms of the Company’s Amended and
Restated Executive Incentive Plan (the “Plan”) in conjunction with the Company’s
2006 Share Incentive Plan or any successor plan (the “Share Incentive Plan”)
and, if applicable, the Company’s Section 162(m) Performance Incentive Plan or
any successor plan.
 
Section 1.                                Definitions.  Capitalized terms used
herein but not defined shall have the meanings set forth in the Plan.  For
purposes of this Award Agreement, the terms “Disability” and “Separation from
Service” shall have the meanings attributed to such terms under section 409A of
the Internal Revenue Code and the treasury regulations and other guidance
promulgated thereunder.
 
Section 2.                                Share Unit Award.  The Company hereby
grants to the Participant a Share Unit Award of ___ share units (the “Share
Units”) in respect of the ______ Performance Cycle (the “Performance Cycle”)
under the Plan.  The Share Units are notional, non-voting units of measurement
based on the Fair Market Value (as defined in the Share Incentive Plan) of the
Common Shares, which will entitle the Participant to receive a payment, subject
to the terms hereof, in Common Shares within thirty (30) days following
the Vesting Date (as hereinafter defined).
 
Section 3.                                Vesting Requirements.  The Share Units
shall become fully vested on the third anniversary of the date hereof (the
“Vesting Date”), subject to the Participant’s continued employment with the
Company or any of its subsidiaries through the Vesting Date.
 
Section 4.                                Termination of Employment; Breach of
Certain Covenants.
 
(a)           General Rule.  Subject to the provisions of Section 4(b) hereof,
in the event of the Participant’s termination of employment with the Company or
any of its subsidiaries for any reason prior to the Vesting Date, the Share
Units shall be immediately forfeited and automatically cancelled without further
action of the Company.  If the Participant breaches Section 8.A hereof prior to
the Vesting Date, the Company may require the Participant to forfeit the
Participant's interest in the Share Units.  In the event of the Participant's
termination of employment by the Company or any of its subsidiaries for "Cause"
(as hereinafter defined) or the breach by the Participant of Section 8.B hereof
or any covenant not to compete with the Company or any of its subsidiaries to
which the Participant is or becomes subject (a "Non-Compete Covenant"), (i) the
Participant's rights with respect to any Share Units hereunder, whether or not
vested, may be forfeited and cancelled by the Company and (ii) the Company may
require the Participant to return to the Company any or all of the Common Shares
distributed to the Participant under this Award, in such manner and on such
terms and conditions as may be required by the Company.  For purposes of this
Award Agreement, "Cause" shall mean (i) the Participant's willful and continued
failure to substantially perform the Participant's duties to the Company or any
of its subsidiaries; (ii) the Participant's conviction of, or plea of guilty or
nolo contendere to, a felony or other crime involving moral turpitude; (iii) the
Participant's engagement in any malfeasance or fraud or dishonesty of a
substantial nature in connection with the Participant's position with the
Company or any of its subsidiaries, or other willful act that materially damages
the reputation of the Company or any of its subsidiaries; (iv) the Participant's
breach of Section 8.B hereof or a Non-Compete Covenant; or (v)  the sale,
transfer or hypothecation by the Participant of Common Shares in violation of
the Share Ownership Guidelines of the Company; provided, however, that no such
act, failure to act or event that is capable of being cured by the Participant
shall be treated as “Cause” under this Award Agreement unless the Participant
has been provided a detailed, written statement of the basis for the Company’s
belief that such act, failure to act or event constitutes “Cause” and have had
at least thirty (30) days after receipt of such statement to cure such act,
failure to act or event.  Notwithstanding the foregoing, the definition of Cause
in any employment or severance agreement between the Company or any subsidiary
and the Participant in effect at the time of termination of employment shall
supersede the foregoing definition.  For purposes of this Award Agreement, no
act or failure to act shall be considered “willful” unless it is done, or failed
to be done, in bad faith, and without reasonable belief that the act or failure
to act was in the best interest of the Company.
 
 
- 1 -

--------------------------------------------------------------------------------


 
 
(b)           Exceptions.  Notwithstanding the provisions of Section 4(a)
hereof, in the event of the Participant’s termination of employment with the
Company or any of its subsidiaries prior to the Vesting Date (i) by the Company
or any of its subsidiaries without Cause, (ii) as a result of the Participant's
death or Disability, or (iii) upon the Participant’s retirement from the Company
with the consent of the Committee, the Participant shall be entitled to receive
a payment in respect of the Share Units on a prorated basis, based on the period
of the Participant’s service with the Company and the performance levels
achieved by the Company for the Performance Cycle as of the end of the fiscal
quarter following the date of termination.  Notwithstanding the foregoing, the
Participant’s employment will be treated as having been terminated without Cause
under this Award Agreement in the event of any termination by the Participant
for “good reason,” as such term or comparable term is defined under any
employment agreement in effect from time to time between the Participant and the
Company or any subsidiary of the Company.
 
Section 5.                                Payment of Award.
 
(a)           General.  Subject to the provisions of Sections 5(c) and 5(d)
hereof, payment in respect of the Award hereunder shall be made in Common Shares
as soon as practicable following the later of the Vesting Date and the date that
the Committee shall have approved the financial results of the Company for the
Performance Cycle, provided no payment hereunder may be made following the later
of: (i) the last day in the calendar year in which the Vesting Date occurs, and
(ii) the 15th day of the third month following the Vesting Date.  The amount of
the payment to be made in respect of the Award will be determined in accordance
with the terms of this Award Agreement, the Plan and the payment schedule set
forth as Exhibit A hereto, which is based on the degree of the Company’s
achievement of Average ROE (i.e. return on equity) during the Performance Cycle.
 
                        (b)           Withholding.  The payment in respect of
the Share Units shall be made to the Participant after deduction of applicable
withholding taxes in the amount determined by the Committee, which shall be
withheld at the applicable supplemental wage withholding rate, or such other
rate as determined by the Committee, provided that such amount shall not exceed
the Participant’s estimated federal, state and local tax obligation with respect
to payment in respect of the Share Units.  In lieu of the foregoing, the
Committee may allow the Participant to pay the applicable withholding taxes to
the Company in cash or such other form as approved by the Committee.
 
(c)           Separation from Service.  Notwithstanding the provisions of
Section 5(a) hereof, with respect to a payment pursuant to Section 4(b) hereof
(other than a payment as a result of the death of a Participant), the
Participant shall receive such payment on the date that is six (6) months
following a Separation from Service.  With respect to a payment pursuant to
Section 4(b) hereof as a result of the death of the Participant, the amount due
under Section 4(b) shall be paid as soon as practicable following such death but
in no event following the later of: (i) the last day in the calendar year in
which the death occurs, and (ii) the 15th day of the third month following such
death.
 
(d)           Change in Control.  Notwithstanding the provisions of Section 5(a)
hereof, upon a Change in Control of the Company that constitutes a change in
ownership or effective control of the Company (or a change in the ownership of a
substantial portion of the Company’s assets), within the meaning of Section 409A
of the Code, the Participant shall receive payment in respect of the Award
hereunder in accordance with the provisions of Section 8 of the
Plan.  Notwithstanding the foregoing, the Participant shall in no event receive
any such payment following the later of: (i) the last day in the calendar year
in which the Change in Control occurs, and (ii) the 15th day of the third month
following the Change in Control.
 
Section 6.                                Restrictions on Transfer.  No portion
of the Share Units may be sold, assigned, transferred, encumbered, hypothecated
or pledged by the Participant, other than to the Company as a result of
forfeiture of the Share Units as provided herein, unless and until the payment
of the Share Units in accordance with Section 5 hereof.
 
Section 7.                                Limitation of Rights.  The Participant
shall not have any privileges of a shareholder of the Company with respect to
the Common Shares payable hereunder, including without limitation any right to
vote such shares or to receive dividends or other distributions in respect
thereof, until the date of the issuance to the Participant of a share
certificate evidencing such Common Shares.  Nothing in this Award Agreement
shall confer upon the Participant any right to continue as an employee of the
Company or any subsidiary or to interfere in any way with any right of the
Company to terminate the Participant’s employment at any time.
 
Section 8.                                Restrictive Covenants.  The
effectiveness of this Award Agreement is conditioned upon the Participant
honoring the following restrictive covenants (the “Restrictive
Covenants”).  These Restrictive Covenants are not intended to amend or supersede
the terms of any noncompetition or other restrictive covenant agreed to between
the Company and the Participant or to which the Participant is subject.
 
 
- 2 -

--------------------------------------------------------------------------------


 
 
A.           Nondisclosure of Confidential Information.  The Participant
acknowledges that during the course of the Participant’s employment with the
Company and/or its subsidiaries (collectively, the “Companies”) the Participant
has had or will have access to and knowledge of certain information that the
Companies consider confidential, and that the release of such information to
unauthorized persons would be extremely detrimental to the Companies.  As a
consequence, the Participant hereby agrees and acknowledges that the Participant
owes a duty to the Companies not to disclose, and agrees that without the prior
written consent of the Company, at any time following the date hereof, either
during or after the Participant’s employment with any of the Companies, the
Participant will not communicate, publish or disclose, to any person anywhere or
use, any Confidential Information (as hereinafter defined), except as may be
necessary or appropriate to conduct the Participant’s duties to the Companies
(provided the Participant is acting in good faith and in the best interests of
the Companies) or as may be required by law or judicial process.  The
Participant will use best efforts at all times to hold in confidence and to
safeguard any Confidential Information from falling into the hands of any
unauthorized person.  The Participant will return to the Companies all
Confidential Information in the Participant’s possession or under the
Participant’s control whenever any of the Companies shall so request, and in any
event will promptly return all such Confidential Information if the
Participant’s relationship with the Companies is terminated for any or no reason
and will not retain any copies thereof.  For purposes hereof, the term
“Confidential Information” shall mean any information used by or belonging or
relating to the Companies that is not known generally to the industry in which
the Companies are, or may be, engaged and which the Companies maintain on a
confidential basis, including, without limitation, any and all trade secrets and
proprietary information, information relating to the business and services, any
employee information, customer lists and records, business processes, procedures
or standards, know-how, manuals, business strategies, records, financial
information, in each case, whether or not reduced to writing or stored
electronically, as well as any information that the Companies advise the
Participant should be treated as confidential.


B.           Non-Solicitation and Non-Hire of Employees.  The Participant agrees
that for a period beginning on the date hereof and ending 12 months following
the date of the Participant’s termination of employment with the Companies for
any reason, the Participant shall not, on the Participant’s own behalf or on
behalf of any other person or entity, without the prior written consent of the
Company, directly or indirectly, solicit, hire or cause to be solicited or hired
by an enterprise with which Participant may ultimately become associated, or
participate in or promote the solicitation of, interfere with, attempt to
influence or otherwise affect the employment of, any employee of the Companies
whose annual compensation exceeds $100,000.


C.           Representation of Participant.  Upon the acceptance of the Common
Shares by the Participant following the vesting of such Common Shares hereunder,
the Participant shall be deemed to represent that the Participant has not
engaged in nor has any intention of engaging in any action that would constitute
a violation of the Restrictive Covenants or any Non-Compete Covenant.


D.           Injunctive Relief.  The Participant acknowledges and agrees that
the Restrictive Covenant provisions of this Section 8 are reasonable and
necessary for the successful operation of the Companies.  The Participant
further acknowledges that if the Participant breaches any provision of the
Restrictive Covenants, the Companies will suffer irreparable injury.  It is
therefore agreed that the Company shall have the right to enjoin any such breach
or threatened breach, without posting any bond, if so ordered by a court of
competent jurisdiction.  The existence of this right to injunctive and other
equitable relief shall not limit any other rights or remedies that the Company
may have at law or in equity including, without limitation, the right to
monetary, compensatory and punitive damages.  In addition to any means at law or
equity available to the Company to enforce the Restrictive Covenants, the
Company shall retain any rights it may have under this Award Agreement relating
to the Award for a breach of the Restrictive Covenants including, without
limitation, the right to cancel the Award and the right to require the
Participant to return to the Company any Common Shares issued hereunder in
respect of any vested Share Units.  If any provision of this Section 8 is
determined by a court of competent jurisdiction to be not enforceable in the
manner set forth herein, the Participant and the Company agree that it is the
intention of the parties that such provision should be enforceable to the
maximum extent possible under applicable law.  If any provision of this Section
8 is held to be invalid or unenforceable, such invalidity or unenforceability
shall not affect the validity or enforceability of any other provision of this
Section 8.


Section 9.                                Changes in Capitalization.  The Award
shall be subject to the provisions of the Share Incentive Plan relating to
adjustments for changes in corporate capitalization.
 
Section 10.                                Notices.  Any notice hereunder by the
Participant shall be given to the Company in writing and such notice shall be
deemed duly given only upon receipt thereof by the Secretary of the
Company.  Any notice hereunder by the Company shall be given to the Participant
in writing and such notice shall be deemed duly given only upon receipt thereof
at such address as the Participant may have on file with the Company.
 
Section 11.                                Construction.  This Award Agreement
and the Award evidenced hereby are granted by the Company pursuant to the Plan
and the Share Incentive Plan and are in all respects subject to the terms and
conditions of the Plan and the Share Incentive Plan.  The Participant hereby
acknowledges that a copy of each of the Plan and the Share Incentive Plan has
been delivered to the Participant and the Participant accepts the Share Units
hereunder subject to all terms and provisions of the Plan and the Share
Incentive Plan, which are incorporated herein by reference.  In the event of a
conflict or ambiguity between any term or provision contained herein and a term
or provision of the Plan or the Share Incentive Plan, then the Plan or the Share
Incentive Plan, as applicable, shall govern and prevail.  The construction of
and decisions under the Plan, the Share Incentive Plan and this Award Agreement
are vested in the Committee, whose determinations shall be final, conclusive and
binding upon the Participant.
 
 
- 3 -

--------------------------------------------------------------------------------


 
 
Section 12.                                Governing Law.  This Award Agreement
and the Award hereunder shall be governed by, and construed in accordance with,
the laws of the State of New York, excluding the choice of law rules thereof.
 
Section 13.                                Counterparts.  This Award Agreement
may be executed in counterparts, each of which shall be deemed to be an original
but all of which together shall constitute one and the same instrument.
 
Section 14.                                Binding Effect.  This Award Agreement
shall be binding upon and inure to the benefit of the legatees, distributees,
and personal representatives of the Participant and the successors of the
Company.
 
Section 15.                                Entire Agreement.  This Award
Agreement and the Plan constitute the entire agreement between the parties with
respect to the subject matter hereof and thereof, merging any and all prior
agreements.
 


[SIGNATURES ON FOLLOWING PAGE]
 
 
- 4 -

--------------------------------------------------------------------------------


 
 
 
IN WITNESS WHEREOF, the Company and the Participant have executed this Award
Agreement effective as of the date first above written.




PLATINUM UNDERWRITERS HOLDINGS, LTD.




By: _____________________________________                                                                       


Name: ___________________________________


Title: ____________________________________




PARTICIPANT




By: _____________________________________                                                                        


Name: ___________________________________